Citation Nr: 1142711	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his Form 9, the Veteran requested a hearing before the Board at the local RO.  The hearing was scheduled for June 29, 2011, at the Albuquerque RO.  On June 28, 2011, the Veteran called the RO and asked if the hearing could be rescheduled due to "travel issues."  Under 38 C.F.R. § 20.704(d), a hearing may be rescheduled if the appellant's failure to appear was with good cause.  The Board finds that "travel issues" do not satisfy the good cause requirement, and hereby denies the request for rescheduling.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied service connection for sleep apnea.

2.  The evidence associated with the claims file subsequent to the July 2007 decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim for sleep apnea.  

3.  The competent and probative evidence weighs against a finding that the Veteran's sleep apnea is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.

CONCLUSIONS OF LAW

1.  The July 2007 rating decision, which denied service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).  

2.  The evidence received subsequent to the July 2007 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's sleep apnea was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In June 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The letter also describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the June 2008 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Kent notice until after initial adjudication of the claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the December 2008 rating decision and January 2010 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the claim was not treated as a new and material claim by the RO, and the case was adjudicated on the merits, so that the Veteran was not prejudiced by the failure to notify him of new and material evidence requirements.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Moreover, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and treatment records from the Big Spring VA Medical Center (VAMC).  In addition, the Veteran was afforded a VA examination in October 2008.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In April 2007, the Veteran raised a claim of entitlement to service connection for sleep apnea.  This claim was denied in a July 2007 rating decision.  The Veteran did not file a timely appeal.  Consequently, the July 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In May 2008, the Veteran filed a request to reopen his claim for service connection for sleep apnea, now claimed as secondary to his service-connected PTSD.  The claim was denied in the December 2008 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the sleep apnea claim on the merits in its December 2008 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final July 2007 rating decision denying the Veteran's claim of entitlement to service connection for sleep apnea included service treatment records (STRs) and VAMC treatment records.       

The STRs did not show any diagnosis or record of treatment for sleep apnea during service.  VAMC records showed a current diagnosis of sleep apnea, but no evidence of a relationship between sleep apnea and military service or any service-connected disability.   

Based on the above evidence, the claim was denied.  Specifically, the RO in July 2007 determined that there was no evidence of a nexus between sleep apnea and military service.  

Evidence added to the record since the time of the last final denial in July 2007 includes updated outpatient VAMC records, a letter from the Veteran's wife, and a VA examination report from October 2008.  The VAMC records confirm a current diagnosis of sleep apnea.  The letter from the Veteran's wife states that she personally observed that the Veteran had both PTSD and sleep problems since his discharge from the military.  The VA examiner provided an opinion as to whether there was a relationship between the Veteran's sleep apnea and PTSD.         

The evidence added to the record since the previous July 2007 denial constitutes new and material evidence.  It addresses the existence of a relationship between the Veteran's sleep apnea and another service-connected disability, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records addressing this relationship.  Finally, it does raise a reasonable possibility of substantiating the sleep apnea claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying service connection claim in the December 2008 rating decision that is part of the pending appeal, the Board may proceed with appellate review at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that his current sleep apnea was caused or aggravated by his service-connected PTSD.  He was granted service connection for PTSD in a May 2006 rating decision, effective from September 6, 2005, the date his claim for service connection was received.  

His STRs are negative for any symptoms or diagnosis of sleep apnea.  Indeed, his February 1968 enlistment and February 1971 separation examination reports are negative for any manifestations of sleep problems.  

Following separation from service, the first documented treatment for sleep apnea was in June 2006.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A June 2006 note from the VAMC indicates the Veteran had sleep apnea symptoms, with significant snoring at night according to his wife.  He had frequent apnea episodes, diurnal tiredness, and frequent naps during the day.  These symptoms had been progressive over the last 10 years.  

Further testing confirmed the diagnosis of sleep apnea, and he qualified for a CPAP machine per a September 2006 note.  

The Veteran was afforded a VA examination in October 2008.  He reported sleep disturbances with snoring and daytime somnolence.  He was diagnosed with obstructive sleep apnea in August 2007, and was currently on CPAP at 11 centimeters with good results.  A chest x-ray was within normal limits.  The examiner confirmed that a sleep study conducted in August 2007 was positive for obstructive sleep apnea.  After reviewing the Veteran's VAMC records, including treatment records for sleep apnea, as well as several specialist-written articles regarding the relationship between sleep apnea and PTSD, the examiner stated he could find no link between PTSD and sleep apnea.  Further, sleep apnea is a mechanical problem, not a psychological one.  The main risks for sleep apnea are being male, smoking, obesity, and pharyngeal/laryngeal trauma.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for sleep apnea.  

First, the competent medical evidence weighs against a finding that there is a relationship between the current sleep apnea and the Veteran's service-connected PTSD.  The only competent medical opinion, that of the 2008 VA examiner, is unfavorable.  Moreover, there is no other medical evidence that suggests a relationship between the Veteran's sleep apnea and PTSD.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his difficulty sleeping and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's difficulty sleeping is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any sleep problems in active service.  Following service, there was no documentation of complaints or treatment for sleep apnea until 2006, 25 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 25 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating his sleep apnea to military service.  Indeed, as mentioned above, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board acknowledges the statements of the Veteran and his wife that he has had symptoms of PTSD and difficulty sleeping since active service.  However, a diagnosis of sleep apnea requires medical testing and evaluation by a medical professional.  Neither the Veteran nor his wife has been shown to have the professional credentials to make a diagnosis of sleep apnea.  Thus, although the Veteran may have had difficulty sleeping due to his PTSD, their statements do not establish a diagnosis of sleep apnea that is related to PTSD.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
   


ORDER


Service connection for sleep apnea is denied.  




____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


